Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/25/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
3.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 11403930 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over JANSSON (US 2020/0271524 A1) (hereinafter JANSSON) in view of KIM (US 2021/0208001 A1) (hereinafter KIM).

               Regarding claim 1, JANSSON discloses a flame detection apparatus comprising: a controller component (Fig. 2, flame detecting arrangement 100); and 
at least one flame detecting component in electronic communication with the controller component (para 024, processing device 180 receive signals from flame detector 110), wherein the at least one flame detecting component is configured to: 
receive a first infrared (IR) control signal generated by an IR configurator apparatus (para 024, processing device 180 receive signals from flame detector 110, para 026, flame detector 110 use infrared flame detector).
JANSSON specifically fails to disclose flame detecting component in response to receiving the first IR control signal, provide an indication of the first IR control signal to the controller component, wherein the controller component is configured to: 
analyze the first IR control signal, and cause modification of at least one configuration setting of the at least one flame detecting component.
In analogous art, KIM discloses flame detecting component in response to receiving the first IR control signal, provide an indication of the first IR control signal to the controller component, wherein the controller component is configured to (para 010, FIG. 1, flame detector transmit infrared rays, para 063, flame sensor 14 detects a flame first, and transmits a detection signal to the flame detection signal reception unit 21 of the control board 20, Abstract, intelligent flame detection using an infrared thermogram, para 069, alarm signal to output an alarm signal in response to a fire occurrence); and
analyze the first IR control signal, and cause modification of at least one configuration setting of the at least one flame detecting component (Abstract, intelligent flame detection using an infrared thermogram, para 089, calculate reference temperature of human detection technology using infrared thermogram, temperatures are measured and analyzed, as shown in the accompanying FIG. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to determined the region of an allowed flame, and thus a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 035].
Regarding claim 2, JANSSON discloses the flame detection apparatus of claim 1, wherein causing modification of the at least one configuration setting comprises causing modification of at least one of a sensitivity setting or adjusting a field of view associated with the at least one flame detecting component (Abstract, control system if movement of flame detector detected, enable correction of field-of-view of flame detector to desired field-of-view, para 032, orientation changed when flame detector 110 was arranged with its field-of-view covering predetermined area).
Regarding claim 3, JANSSON discloses the flame detection apparatus of claim 1, wherein the at least one flame detecting component comprises at least one IR sensor (para 026, flame detector 110 is an infrared flame detector).
Regarding claim 4, JANSSON fails to disclose the flame detection apparatus of claim 1, wherein the IR configurator apparatus comprising at least an IR transceiver and at least one IR source element.
In analogous art, KIM discloses the flame detection apparatus of claim 1, wherein the IR configurator apparatus comprising at least an IR transceiver and at least one IR source element (para 010, transmit infrared rays in three wavelength bands, transmit a fire signal to a signal output unit 270, para 065, flame sensor 14 is transmitted to flame detection signal reception unit 21, the infrared thermographic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to provides notification that the flame has been detected in a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 096].
Regarding claim 5, JANSSON discloses the flame detection apparatus of claim 4, wherein the flame detection apparatus further comprises at least one IR source element (Fig. 2, para 02, infrared flame detectors detect infrared radiation from surveilled area).
Regarding claim 6, JANSSON fails to disclose the flame detection apparatus of claim 4, wherein an output of the at least one IR source element is analyzed by the controller component to verify that the at least one flame detecting component is functioning properly (para 06, alert control system if movement of the flame detector has been detected (i.e. verify working properly), para 10, control system alerted if vibrations beyond predetermined threshold detected and detect flame detector to malfunction).
Regarding claim 7, JANSSON fails to disclose the flame detection apparatus of claim 5, wherein the controller component is further configured to cause a generation of a second IR control signal.
In analogous art, KIM discloses the flame detection apparatus of claim 5, wherein the controller component is further configured to cause a generation of a second IR control signal (para 010, transmit infrared rays in three wavelength bands (i.e., second IR control signal), transmit a fire signal to a signal output unit 270, para 067, infrared rays radiated from the flame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to determined the region of an allowed flame, and thus a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 035].
Regarding claim 8, JANSSON fails to disclose the flame detection apparatus of claim 7, wherein the flame detection apparatus further comprises at least one indication element, and wherein subsequent to causing the generation of the second IR control signal, the controller component is further configured to cause an activation of the at least one indication element.
In analogous art, KIM discloses the flame detection apparatus of claim 7, wherein the flame detection apparatus further comprises at least one indication element, and wherein subsequent to causing the generation of the second IR control signal, the controller component is further configured to cause an activation of the at least one indication element (para 010, transmit infrared rays in three wavelength bands (i.e., second IR control signal), transmit a fire signal to a signal output unit 270, para 067, infrared rays radiated from the flame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to determined the region of an allowed flame, and thus a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 035].
Regarding claim 10, JANSSON fails to disclose the flame detection apparatus of claim 5, wherein each of the flame detection apparatus and the IR configurator apparatus are configured to generate IR control signals based at least in part on a proprietary communication protocol.
In analogous art, KIM discloses the flame detection apparatus of claim 5, wherein each of the flame detection apparatus and the IR configurator apparatus are configured to generate IR control signals based at least in part on a proprietary communication protocol (para 010, transmit infrared rays in three wavelength bands, transmit a fire signal to a signal output unit 270, para 061, control board 20 use communication module 25, such as a WiFi or Bluetooth module or the like,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to use infrared thermographic camera and processing of sensing data acquired by the flame sensor and to determine predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, Abstract].
Regarding claim 11, JANSSON discloses a method for forming a wireless communication channel (Fig. 2, flame detecting arrangement 100), the method comprising: 
receiving, by a controller component of a flame detection apparatus, an indication of a first infrared (IR) control signal (para 024, processing device 180 receive signals from flame detector 110, Abstract, control system enable correction of field-of-view of flame detector for IR signal), 
wherein the first IR control signal is received by at least one flame detecting component of the flame detection apparatus in electronic communication with the controller component (para 024, processing device 180 receive signals from flame detector 110, para 26,  flame detector 110 may be ultraviolet flame detector infrared flame detector), 
wherein the at least one flame detecting component is configured to receive the first IR control signal generated by an IR configurator apparatus (para 010, transmit or receive infrared rays in three wavelength bands (i.e., first IR control signal)).
JANSSON specifically fails to disclose flame detecting component analyzing, by the controller component, the first IR control signal; and 
causing, by the controller component, a modification of at least one configuration setting of the at least one flame detecting component.
In analogous art, KIM discloses flame detecting component flame detecting component analyzing, by the controller component, the first IR control signal (Abstract, intelligent flame detection using an infrared thermogram, para 089, calculate reference temperature of human detection technology using infrared thermogram, temperatures are measured and analyzed, as shown in the accompanying FIG. 14); and 
causing, by the controller component, a modification of at least one configuration setting of the at least one flame detecting component (para 010, FIG. 1, flame detector selectively transmit infrared rays, para 063, flame sensor 14 detects a flame first, and transmits a detection signal to the flame detection signal reception unit 21 of the control board 20, Abstract, intelligent flame detection using an infrared thermogram, para 069, alarm signal to output an alarm signal in response to a fire occurrence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to determined the region of an allowed flame, and thus a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 035].
Regarding claim 12, JANSSON discloses the method according to claim 11, wherein causing modification of the at least one configuration setting comprises modifying at least one of a sensitivity setting or adjusting a field of view associated with the at least one flame detecting component (Abstract, control system if movement of flame detector detected, enable correction of field-of-view of flame detector to desired field-of-view, para 032, orientation changed when flame detector 110 was arranged with its field-of-view covering predetermined area).
Regarding claim 13, JANSSON discloses the method according to claim 11, wherein the at least one flame detecting component comprises at least one IR sensor (para 026, flame detector 110 is an infrared flame detector).
Regarding claim 14, JANSSON fails to disclose the method according to claim 11, wherein the IR configurator apparatus comprising at least an IR transceiver and at least one IR source element.
In analogous art, KIM discloses the method according to claim 11, wherein the IR configurator apparatus comprising at least an IR transceiver and at least one IR source element (para 010, transmit infrared rays in three wavelength bands, transmit a fire signal to a signal output unit 270, para 065, flame sensor 14 is transmitted to flame detection signal reception unit 21, the infrared thermographic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to provides notification that the flame has been detected in a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 096].
Regarding claim 15, JANSSON discloses the method according to claim 14, wherein the flame detection apparatus further comprises at least one IR source element (Fig. 2, para 02, infrared flame detectors detect infrared radiation from surveilled area).
Regarding claim 16, JANSSON discloses the method according to claim 15, wherein an output of the at least one IR source element is analyzed by the controller component to verify that the at least one flame detecting component is functioning properly (para 06, alert control system if movement of the flame detector has been detected (i.e. verify working properly), para 10, control system alerted if vibrations beyond predetermined threshold detected and detect flame detector to malfunction).
Regarding claim 17, JANSSON fails to disclose the method according to claim 15, further comprising causing a generation of a second IR control signal.
In analogous art, KIM discloses the method according to claim 15, further comprising causing a generation of a second IR control signal (para 010, transmit infrared rays in three wavelength bands (i.e., second IR control signal), transmit a fire signal to a signal output unit 270, para 067, infrared rays radiated from the flame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to determined the region of an allowed flame, and thus a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 035].
Regarding claim 18, JANSSON fails to disclose the method according to claim 17, wherein the flame detection apparatus further comprises at least one indication element, the method further comprising: subsequent to causing the generation of the second IR control signal, causing an activation of the at least one indication element.
In analogous art, KIM discloses the method according to claim 17, wherein the flame detection apparatus further comprises at least one indication element, the method further comprising: subsequent to causing the generation of the second IR control signal, causing an activation of the at least one indication element (para 010, transmit infrared rays in three wavelength bands (i.e., second IR control signal), transmit a fire signal to a signal output unit 270, para 067, infrared rays radiated from the flame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to determined the region of an allowed flame, and thus a predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, paragraph 035].
Regarding claim 20, JANSSON fails to disclose the method according to claim 15, wherein each of the flame detection apparatus and the IR configurator apparatus are configured to generate IR control signals based at least in part on a proprietary communication protocol.
In analogous art, KIM discloses the method according to claim 15, wherein each of the flame detection apparatus and the IR configurator apparatus are configured to generate IR control signals based at least in part on a proprietary communication protocol (para 010, transmit infrared rays in three wavelength bands, transmit a fire signal to a signal output unit 270, para 061, control board 20 use communication module 25, such as a WiFi or Bluetooth module or the like,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON to use intelligent flame detection apparatus and method using an infrared thermogram  as taught by KIM to use infrared thermographic camera and processing of sensing data acquired by the flame sensor and to determine predetermined region at a special site using a fire processed as an exceptional region, thereby eliminating unwanted alarms and improving accuracy of fire alarms [KIM, Abstract].
8.       Claims 9 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over JANSSON (US 2020/0271524 A1) (hereinafter JANSSON) in view of KIM (US 2021/0208001 A1) (hereinafter KIM) and further in view of Wertsberger (US 2018/0200552 A1) (hereinafter Wertsberger).

Regarding claim 9, JANSSON and KIM fails to disclose the flame detection apparatus of claim 5, wherein each of the flame detection apparatus and the IR configurator apparatus comprise encryption keys for encoding and decoding information contained in IR control signals.
In analogous art, Wertsberger discloses the flame detection apparatus of claim 5, wherein each of the flame detection apparatus and the IR configurator apparatus comprise encryption keys for encoding and decoding information contained in IR control signals (para 023, controller process information to determine existence of a fire detection event, para 037, communication between sensors is encrypted, para 0147, communication module 1035 utilized to encod and communicate to controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON and KIM to provide control of various elements of the fire suppressant distribution system to contain fires and limit damage  as taught by Wertsberger to determine the region of flame, and controller process the information to determine the existence of a fire detection event and activate alarms in accordance with region or regions associated with a detected fire event [Wertsberger, paragraph 023].
Regarding claim 19, JANSSON and KIM fails to disclose the method according to claim 15, wherein each of the flame detection apparatus and the IR configurator apparatus comprise encryption keys for encoding and decoding information contained in IR control signals.
In analogous art, Wertsberger discloses the method according to claim 15, wherein each of the flame detection apparatus and the IR configurator apparatus comprise encryption keys for encoding and decoding information contained in IR control signals (para 023, controller process information to determine existence of a fire detection event, para 037, communication between sensors is encrypted, para 0147, communication module 1035 utilized to encod and communicate to controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of alert if movement of flame detector has been detected, in order to enable correction of the field-of-view of the flame detector to the desired field-of-view disclosed by JANSSON and KIM to provide control of various elements of the fire suppressant distribution system to contain fires and limit damage  as taught by Wertsberger to determine the region of flame, and controller process the information to determine the existence of a fire detection event and activate alarms in accordance with region or regions associated with a detected fire event [Wertsberger, paragraph 023].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689